UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1009


In re: JORGE GALEAS, JR.,

                      Petitioner.



                 On Petition for Writ of Mandamus.
                      (No. 3:12-cv-00682-RJC)



Submitted:   March 26, 2013                 Decided:   March 29, 2013


Before DUNCAN, FLOYD, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Jorge Galeas, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jorge Galeas, Jr., petitions for a writ of mandamus,

seeking an order from this court directing the district court to

adhere to the law in connection with a civil suit he filed in

that court.      We conclude that Galeas is not entitled to mandamus

relief.

              Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.             Kerr v. U. S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,    516-17   (4th    Cir.   2003).        Further,     mandamus      relief      is

available only when the petitioner has a clear right to the

relief sought.        In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135,    138   (4th   Cir.   1988).     Mandamus      may   not    be     used   as    a

substitute for appeal.           In re Lockheed Martin Corp., 503 F.3d

351, 353 (4th Cir. 2007).

              The relief sought by Galeas is not available by way of

mandamus.        Accordingly,     we   deny    the   petition      for     writ      of

mandamus.      We dispense with oral argument because the facts and

legal    contentions     are    adequately     presented     in    the    materials

before    this   court   and    argument     would   not   aid    the    decisional

process.



                                                                  PETITION DENIED



                                         2